Citation Nr: 1549985	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, L.L.




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned during a Board hearing held in February 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

In March 2014, the Board remanded the Veteran's claim for further development.  Specifically, the Board tasked the agency of original jurisdiction (AOJ) to contact National Personnel Records Center (NPRC), the Joint Services Research and Records Center (JSRRC), the Air Force Historical Research Agency (AFHRA), and any other appropriate custodian, to determine whether there is any official record specific to the Veteran that documents a stop within the borders of Vietnam during his flight en route to California in October 1973.  That development was completed, and the issue is properly before the Board for disposition.


FINDING OF FACT

Viewing the evidence of record in a light most favorable to the Veteran, the Veteran is presumed to have been exposed to herbicides while serving at Udorn Royal Thai Air Force Base (RTAFB), Thailand.




CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed that his current diagnosis of Parkinson's disease is the result of in-service exposure to hazardous chemicals such as Agent Orange.  To begin, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include Parkinson's disease, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2015).

Also presumed to have been exposed to such agents during active service are individuals who, during the Vietnam era, served in the United States Air Force at certain Royal Thai Air Force Bases in Thailand, including Udorn, as a security policemen, security patrol dog handler, or member of a security police squadron, or were otherwise near the base perimeter.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  

In other cases, the Veterans Benefits Association (VBA) has undertaken to refer claims to the JSRRC for information that would corroborate claimed herbicide exposure.  Id.  The manual provisions require referral to JSRRC where the Veteran has provided specific information as to exposures and the claim is not inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim. M21-1MR, Part IV, Subprt. ii, 2-c, 10.r (Dec. 28, 2011).

Here, the Veteran may not be presumed to have to have been exposed to herbicide agents due to in-service duty in Vietnam, because the official records demonstrate that the Veteran served in Thailand, and had no service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  The Veteran does not contend that the official records are inaccurate or incomplete or that he served in Vietnam.  Rather, the Veteran maintains that he was directly exposed to hazardous chemicals while stationed in Thailand, where he was in contact with the perimeter of Udorn RTAFB on occasion, and again when returning to his family on emergency leave in October 1973, when his plane landed at Ton Son Nhut AFB, en route to his final destination.

The Veteran in this case served on active duty from April 1971 to December 1973, during the Vietnam era, including at Udorn RTAFB in Thailand.  According to his DD Form 214, he accrued one month of foreign service, and he had a military occupational specialty (MOS) of aircraft maintenance.  During his Board hearing, he testified that his duties would take him within 25-30 feet of the perimeter of Udorn, and that he would pass through the security gate, at the perimeter, on those occasions where he left and returned to the base.  See Transcript, p. 5.

As to the Veteran's second theory of causation (exposure), evidence of record does indicate that the Veteran was granted emergency leave on October 20, 1973.  Further, the Veteran's flight information is of record, to include his boarding pass.  Several stops were listed on the official documents, to include Udorn, originating from Ubon, an undisclosed location, and then Guam the following afternoon, en route to California.  

In correspondence with AFHRA, an AFHRA representative indicated that there was no additional use of Agent Orange after April 14, 1970, and that all U.S.-owned Agent Orange was completely removed from Vietnam during the period of September 1971 through April 1972.  However, that statement stands in direct contrast to the M21, which encompasses the Agent Orange presumption until 1975.

Following additional records searches, the AOJ was unable to determine conclusively whether the Veteran was, or was not, near the base perimeter while stationed at Udorn RTAFB.  As such, there is simply no evidence of record to directly refute the Veteran's testimony in this case.

Therefore, the Board finds that the Veteran was presumably exposed to herbicide agents while stationed at Udorn RTAFB, Thailand, and the record indicates that he subsequently manifested Parkinson's disease following service separation.  Given these facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Parkinson's disease is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to service connection for Parkinson's disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


